THE THIRTEENTH COURT OF APPEALS

                                    13-20-00264-CV


                             Texas State Technical College
                                          v.
                                   John Clark Owen


                                  On Appeal from the
                 County Court at Law No. 3 of Cameron County, Texas
                       Trial Court Cause No. 2019-CCL-00614


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and rendered in part. The Court orders the judgment of the trial court AFFIRMED IN

PART and REVERSED and RENDERED IN PART. Costs of the appeal are adjudged

against appellee.

      We further order this decision certified below for observance.

April 22, 2021